CALLISTER, Justice:
Plaintiff appeals from a denial of his petition for writ of habeas corpus. He alleges in his petition that prior to his entry of a plea of guilty to a robbery charge in 1958 he was advised of his right to counsel, but was not advised of his right to have counsel appointed in the event he were without funds to employ his own.1
Upon authority of the recently decided case of State v. Workman,2 and for the reasons stated therein, the decision of the lower court is affirmed.
CROCKETT, C. J., and TUCKETT, HENRIOD and ELLETT, JJ., concur.

. Citing: Escobedo v. State of Illinois, 378 U.S. 478, 84 S.Ct. 1758, 12 L.Ed.2d 977 (1964); Miranda v. State of Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966); State v. Thurlow, 85 Idaho 96, 375 P.2d 996 (1962).


. 20 Utah 2d 178, 435 P.2d 919, decided January 5, 1968.